By the Court.
If the plaintiff wished to have the action entered in this court, she should have entered it at the first term. The statute authorizing appeals to be entered upon petition, at a term subsequent to that appealed to, in certain cases, Rev. Sts. c. 81, § 34, does not apply to this case. In that case, attachments are dissolved and bail discharged, whereas it is very questionable whether they would be, if this cause were to be legally entered and prosecuted. If attachments and bail would not be reinstated by the entry of the action now, its entry would afford the plaintiff little or no advantage over bringing a new action. The reasons applicable to the entry of an appeal after the time do not apply to the case of an original action, when the application for such entry is made by the plaintiff. To allow it to be entered now, would lead to great irregularity The petition must be dismissed.